Citation Nr: 1443455	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  14-22 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel







INTRODUCTION

The Veteran had active military service from September 1951 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a current acquired psychiatric disability causally related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2012. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

The Veteran stated that he was hospitalized at Fort Smith in 1951 for combat PTSD; no such records are associated with the claims file.  The Board finds that the VA does not have a duty to assist the Veteran in obtaining any such alleged records.  As discussed in further detail below, the STRs associated with the claims file include a detailed history of the Veteran's service and his treatments.  There is no indication in the STRs that the Veteran was ever diagnosed, or treated for, PTSD.  Moreover, there is no evidence that there was a Fort Smith, or a similarly named installation, that would have hospitalized a Navy service member during the Veteran's service.  There is also no evidence in the claims file, other than the Veteran's assertion that he had "combat PTSD", that the Veteran was in combat or near a combat zone during his service.  The STRs reflect that the Veteran was hospitalized in August 1952 for psychiatric observation in Virginia; the report of medical survey, which is a very detailed two-page report, is negative for any prior hospitalization for PTSD or similar diagnosis, and specifically notes one previous admission to the hospital in June 1952 for psychiatric observation and an eventually diagnosis of passive aggressive reaction.  A detailed two and a half page July 1952 memorandum from the Commanding Officer of the USS Arneb also is negative for any evidence of combat or hospitalization for PTSD or similar diagnosis.  The Board finds that the STRs and other associated documents in the claims file are more probative than the Veteran's statement 60 years after separation from service

The Board also notes that, apparently in 1952 at the time of the Veteran's psychiatric evaluation, the Command was in possession of letters from the Veteran's wife.  The STRs reflect that the Veteran's wife has "constantly sent letters to his commanding officer and to the medical officers pleading and begging for his release from service in order to help her with her own 'nervous symptoms'."  The Board finds that VA does not have a further duty to assist the Veteran in obtaining these letters as they would not reflect a current diagnosis for the Veteran, and the Veteran's claim is denied, in detail below, because he does not have a current acquired psychiatric disability.  A July 1952 memorandum also reflects that the Veteran's wife indicated that the Veteran had been "picked on by his petty officers and other shipmates"; however, the commanding officer was unable to substantiate this.  Again, this would not indicate a current disability.  

The Board has considered whether a VA examination is warranted, but finds that it is not.  The Veteran has not alleged symptoms of a current acquired psychiatric disability.  In this regard, the Board notes that the Veteran has stated that he "cannot cope with society."  As discussed in greater detail below, the Veteran has been diagnosed with schizoid personality disorder.  Schizoid personality disorder is marked by detachment from social relationships, including a lack of capacity for, or interest in, social relationships or family life.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thus, the very symptom that the Veteran alleges he has is consistent with his diagnosis of a personality disorder for which he has been diagnosed.  Personality disorders are not disabilities for VA purposes.  The Veteran has not alleged symptoms of an acquired psychiatric disability, and there are no clinical records, or lay statements, of other symptoms, which may be related to service, which would trigger the need for an examination.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran entered service in September 1951.  An April 1952 STR reflects that the Veteran, age 17, had been absent without leave (AWOL) for seven days; the Veteran reported that he was AWOL because he had a severe headache after hitting his head on a boat.  He also reported complaints of nervousness and reported that he was more relaxed while at home.  A "detailed neurological examination" revealed no abnormality "except generalized lack of effort."  The examiner diagnosed the Veteran with malingering.  The examiner also stated that the Veteran was a "rather immature and inadequate individual." 

June 1952 STRs reflect that the Veteran reported that he constantly gets in fist fights, is irritable, and hostile on board his ship.  The Veteran stated that he "doesn't like the Navy and wants to go home."  The examiner noted that the Veteran was apparently shirking his duties and "doesn't see why he has to do work when he doesn't like to and it makes him sick."  The Veteran also stated that he takes after his mother in personality (i.e. very nervous and easily excited"), he cannot agree with anybody, always thinks that he is right, and quickly enters into fist fights.  The Veteran reported that prior to service, he never got along with anybody and believes that he has had very few friends throughout his early childhood.  It was also noted that the Veteran has always been a chronic nail biter, and enters into frequent arguments with his wife, who apparently looks upon him as a "boy."  The examiner changed the Veteran's diagnosis to passive aggressive reaction and stated, in pertinent part, as follows:

[the Veteran] is a[n] immature inadequate person who has always had difficulty in controlling his temper and frequently enters into arguments with those around him.  He had a difficult time adjusting to authority and finds himself in constant disagreement with his superiors on board ship.  

A July 1952 memorandum from J. S. F. Commander of the USS Arneb to the Chief of Naval Personnel reflects that the Veteran had been AWOL from March 27, 1952 to March 31, 1952, on May 26, 1952, and from July 12, 1952 to approximately July 14, 1952; he had faced summary court martial for AWOL, and administrative action (Captains mast) for direct disobedience of a petty officer's orders.  It was further noted that the Veteran had admitted to the commanding officer an "intense dislike for the naval service". 

The July 1952 memorandum reflects that statements from the Veteran's wife indicated that her husband the Veteran was being picked on by his petty officers and other shipmates, it was noted that the commanding officer had been unable to substantiate the allegation except that it often necessary for the Veteran's petty officers to seek him out when work has to be done.  It was the commanding officer's impression of the Veteran that "he is an immature, inadequate youth who has become dissatisfied with life afloat and will go to great lengths to terminate his obligated service, honorably if possible, otherwise in any manner at all."

An August 15, 1952 report of medical survey from the US Naval Hospital in Portsmouth Virginia to the Bureau of Medicine and Surgery reflects that the Veteran was originally admitted to the hospital on June 22, 1952 because of headaches and inability to get along on board his ship.  The report of medical survey and the August 1952 STRs reflect that the Veteran had a chief complaint of an inability to stand Navy life.  It was noted that he had been an almost constant disciplinary status since his reporting aboard the ship in January 1952.  He had had a total of four Captain's masts and three courts martial in that time.  It was also noted that he had innumerable complaints and had been unable to adjust to Navy life. 

The examiner stated, in pertinent part, as follows:

[the Veteran] constantly describes his difficulties as being caused by other persons and has no insight into his own provocative behavior.  In dealing with the Navy patient acts toward the Navy if it were his own family constantly disagreeing with superiors and starting argument and only been satisfied in an atmosphere of belligerency toward him and discord.  There is evidence of much narcissistic satisfaction from the increased attention that this patient has received from his disciplinary action even in discussing this in the interview the patient will have an inappropriate smile on his face.  The patient describes multiple anxiety symptoms associated with headaches, feeling of tension, irritability, and various pareasthesias [sic].  At the present time although the patient expresses concern about his wife's pregnancy there is evidence from patient of strong ambivalence toward accepting this responsibility.  It is also evident from the tone of his wife's letters and also patient's attitude toward wife that the patient has married a mother surrogate who protects him in all his difficulties and forgives all his "bad behavior".  It is believed that this patient has a strong neurotic potential, with possible evidence of aggressive tendencies but there is no evidence of psychotic or psychoneurotic disorders at the present time.

The Veteran's diagnosis was changed in August 1952 to schizoid personality.  It was further noted that it existed prior to service.  The STRs reflect the following, in pertinent part:

It is the opinion of the Board who reviewed the facts of this man's case that he is suffering Schizoid Personality of such severity and of such long duration as to render him unfit for duty and is recommended that he be discharged from the U.S. Navy.

In August 2012, the Veteran filed the claim for service connection for mental disability.  He has not provided any evidence of treatment in the six decades since separation from service, and he has not alleged any such treatment.  Moreover, he has not alleged that he has been diagnosed with an acquired psychiatric disability since service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 
 
A July 2013 VA Form 21-0820 reflects the Veteran stated that his mental disability is due to combat PTSD and that he had been hospitalized in service in 1951 for combat PTSD.  The Board finds that the Veteran is less than credible with regard to combat PTSD.  The Veteran's STRs are entirely negative for combat exposure, service in or near Korea, or PTSD.  To the contrary, his records reflect that he was hospitalized due to his schizoid personality disorder and complaints of headaches (with no neurological findings to support the headaches). In an August 2013 statement, the Veteran stated that he is not been able to cope society, that everything that happened to his mind started while he was on active duty, and it has caused hardship and suffering all the rest of his life.  

In a June 2014 VA Form 9, the Veteran stated that his condition was caused on active duty due to the strenuous training in the U.S. Navy.  He stated that he cannot cope with society (people who order him around).

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of acquired psychiatric disabilities and/or personality disorders.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
In sum, the Veteran was diagnosed with a personality disorder in service.  Personality disorders are not diseases or injuries under VA regulations; therefore, they are not disabilities for which service connection can be granted. 38 C.F.R. 
§ 3.303(c) (2014).  While the Veteran had a diagnosis of passive aggressiveness reaction in service, this is also a personality disorder.  (Passive aggressive personality disorder is a personality disorder characterized by an indirect resistance to demands for adequate social and occupational performance, such as by obstructionism, procrastination, or forgetfulness, and by negative, defeatist attitude.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007))  After further evaluation in service, the Veteran's diagnosis of passive aggressive reaction was changed to schizoid personality disorder.

In addition, the Board notes that the Veteran's only reported symptom during the pendency of the claim is his inability to cope with society.  The definition of schizoid personality disorder is a personality disorder marked by detachment from social relationships and a restricted range of emotional experience and expression. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

The Board acknowledges that service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder. 38 C.F.R. §§ 4.9 ; 4.125(a), 4.127 (2014); Carpenter v. Brown , 8 Vet. App, 240 (1995).  However, in the present claim, there is no competent credible evidence of such.

There is no competent evidence of record that the Veteran has an acquired psychiatric disability.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for an acquired psychiatric disability, must be denied. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


